DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-18 are pending and under examination.

Priority
The present application is a Continuation application of U.S. Patent Application No. 16/426,121, filed May 30, 2019, and is a Continuation-in-Part application of U.S. Patent Application No. 16/424,788, filed May 29, 2019, and is a Continuation-in-Part application of U.S. Patent Application No. 16/418,614, filed May 21, 2019. The ’121 application is a Continuation application of U.S. Patent Application No. 16/398,845, filed April 30, 2019. The ’788 application is a Continuation application of U.S. Patent Application No. 16/382,885, filed April 12, 2019. The present application is a Continuation-in-Part application of International Application No. PCT/US19/33359, filed May 21, 2019, and is a Continuation application of International Application No. PCT/US19/29885, filed April 30, 2019, and is a Continuation-in-Part application of International Application No. PCT/US19/27293, filed April 12, 2019.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 07/31/2020.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
Independent Claim 1 recites:

    PNG
    media_image1.png
    90
    697
    media_image1.png
    Greyscale

Other than “[A] method”, the claim does not have a preamble, i.e., the preamble of the claim does not recite what the method is actually for.  
The claim thus broadly encompasses administering to “a patient” daily about 12 mg to about 40 mg azelastine.  The claim also recites the administering is “for a period of time to treat one or more symptoms of dementia”. 
The preamble of Claim 1 does not recite a method of treating anything, let alone “dementia”, and the active administering step does not recite administering to a patient having dementia or in need of treating dementia.  
Accordingly, the limitation “for a period of time to treat one or more symptoms of dementia” is construed as an intended use and/or intended result of the positively recited administering step and is therefore not afforded patentable weight.
any patient daily about 12 mg to about 40 mg azelastine.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 recites:

    PNG
    media_image1.png
    90
    697
    media_image1.png
    Greyscale

Dependent Claim 10 recites one or more of the symptoms of dementia are chosen from awareness, memory, language, speech, reasoning, mobility, or time arrangement skills.
A person of ordinary skill in the art would not be reasonably apprised of the subject population of the claims.  For example, a patient might have a “symptom of dementia”, e.g., lack of mobility, but not have dementia per se.  There are numerous diseases, disorders, injuries, or conditions that might cause a lack of mobility in a patient that are completely unrelated to dementia.  Put differently, a patient can have a “symptom” of a disease or disorder or condition but not actually have that disease or disorder or condition. 
At bottom, it is entirely unclear whether “a patient” as recited in Claim 1 is necessarily a patient having dementia. If it is Applicants’ intent the patients of Claim 1 are patients actually having dementia, they should claim such, e.g., by reciting a method of treating dementia in a patient comprising administering to said patient daily about 12 mg to about 40 mg azelastine.

Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 depends from Claim 1 and recites one or more of the symptoms of dementia are related to Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, traumatic brain injury, vascular dementia, frontal temporal dementia, corticobasal degeneration, or any combination thereof.
The recited “related to” is a relative term and does not clearly convey how the one or more symptoms of dementia are “related to” the recited diseases/disorders.  If it is Applicants’ intent that the patients of Claim 7 have Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, traumatic brain injury, vascular dementia, frontal temporal dementia, corticobasal degeneration, or any combination thereof, they should claim such, e.g., by reciting the method of claim 1, wherein the patient has Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, traumatic brain injury, vascular dementia, frontal temporal dementia, corticobasal degeneration, or any combination thereof.

Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 depends from Claim 1 and recites that the one or more symptoms of dementia are chosen from awareness, memory, language, speech, reasoning, mobility, or time arrangement skills of the patient, or combinations thereof.
It is entirely unclear how awareness, memory, language, speech, reasoning, mobility, or time arrangement skills of the patient are symptoms of dementia, i.e., the claim does not appear to require that any of the foregoing are negatively affected.  Put differently, “awareness” per se is not a “symptom” of anything unless there is, for example, a LACK of awareness. 
It is unclear exactly what about awareness, memory, language, speech, reasoning, mobility, or time arrangement skills of the patient are to be construed as symptoms of dementia such that they fall within the scope of the claim.

Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites “or combinations”.  It is unclear of what such “combinations” are comprised.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,639,314
Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,639,314. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Alzheimer’s disease daily for a period of at least 6 weeks about 12 mg to about 40 mg azelastine.  Indeed, the ‘314 patent claims anticipate the instant claims.
The intended use/intended result of such administration, i.e., to treat one or more symptoms of dementia, does not distinguish the claims from those of the ‘314 patent.

U.S. Patent No. 10,639,315
Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,639,315. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Alzheimer’s disease daily for a period of at least 6 weeks about 12 mg to about 40 mg azelastine.  Indeed, the ‘315 patent claims anticipate the instant claims.
The intended use/intended result of such administration, i.e., to treat one or more symptoms of dementia, does not distinguish the claims from those of the ‘315 patent.

U.S. Patent No. 10,639,316
Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,639,316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Parkinson’s disease daily for a period of at least 6 weeks about 12 mg to about 40 mg azelastine.  Indeed, the ‘316 patent claims anticipate the instant claims.
The intended use/intended result of such administration, i.e., to treat one or more symptoms of dementia, does not distinguish the claims from those of the ‘316 patent.

U.S. Patent No. 10,898,493
Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,898,493. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Alzheimer’s disease daily for a period of at least 6 weeks about 8 mg to about 24 mg azelastine.  Indeed, the ‘493 patent claims anticipate the instant claims.
The intended use/intended result of such administration, i.e., to treat one or more symptoms of dementia, does not distinguish the claims from those of the ‘493 patent.


U.S. Patent No. 10,946,026
Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,946,026. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Parkinson’s disease daily for a period of at least 12 weeks about 10-50 mg azelastine.  Indeed, at least claim 6 of the ‘026 patent anticipates the instant claims.
The intended use/intended result of such administration, i.e., to treat one or more symptoms of dementia, does not distinguish the claims from those of the ‘026 patent.

Application No. 16/382,885 (Allowed)
Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, 15-19, 21-22, and 25-26 of copending Application No. 16/382,885 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Alzheimer’s disease daily for a period of at least 12 weeks about 10-50 mg azelastine. Indeed, at least Claim 19 of the ‘885 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/834,146
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,146 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Parkinson’s or Huntington’s disease (Claim 12) up to about 50 mg daily azelastine (Claim 14) for about 6-24 weeks (Claim 15). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/913,927
Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-13, 15-18, and 20-22 of copending Application No. 16/913,927 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter, i.e., administering to a patient having Alzheimer’s or Parkinson’s disease about 8 mg to about 24 mg of azelastine (Claim 12). Claim 13 of ‘927 recites the composition comprising about 8 mg to about 24 mg azelastine is administered once or twice a day, or three times a day, or one every 2 or 3 or 4 days.  Claim 16 of ‘927 recites the composition is administered to the patient for a period of at least 6 weeks.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038